SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 21, 2011 CAPITOL FEDERAL FINANCIAL, INC. (Exact name of Registrant as specified in its Charter) Maryland 001-34814 27-2631712 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 700 Kansas Avenue Topeka, Kansas 66603 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (785) 235-1341 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Capitol Federal Financial, Inc.(“the Registrant”) held itsannual meeting of stockholders on February 22, 2011. Holders of record of the Registrant’s common stock at the close of business on January 11, 2011, were entitled to vote onfour proposals at theannual meeting. Stockholders electedJeffrey M. Johnson, Michael T. McCoy, M.D., and Marilyn S. Wardeach to a three-year term as director.The stockholders approved, on an advisory basis,the compensation of the Company’s executives, as disclosed in the Compensation Discussion and Analysis, the compensation tables and related narrative disclosure in the Company’s proxy statement for the annual meeting.Thestockholders voted for an annual advisoryvote on executive compensation. Stockholders also ratified the appointment of Deloitte & Touche, LLP as auditors for the fiscal year ending September 30, 2011.The final voting results of each proposal are set forth below.   Number of Votes For Withheld Proposal 1. Election of the following directors for the terms indicated: Jeffrey M. Johnson(three years) 109,565,353 1,671,916 Michael T. McCoy, M.D.(three years) 109,563,727 1,673,542 Marilyn S. Ward (three years) 108,373,247 2,864,022 The following directors had their term of office continue after the meeting: B.B. Andersen John B. Dicus Morris J. Huey, II Jeffrey R. Thompson Number of Votes For Against Abstain Proposal 2. Stockholder approval, on advisorybasis, of executive compensation. Number of Votes Proposal 3. One Year Two Years Three Years Abstain Frequency of advisory voteon executive compensation. 49,327,559 1,236,204 1,135,445 Number of Votes For Against Abstain Proposal 4. Ratification of Deloitte & Touche LLP as auditors. ITEM 7.01 REGULATION FD DISCLOSURE The Registrant's press release dated February 21, 2011 announcing the annual meeting presentation will be available on the company website at 10:00 a.m. central time onFebruary 22, 2011is attached hereto as Exhibit 99.1(a), and is incorporated herein by reference. Additional information supplied includes the Capitol Federal Financial, Inc.(the "Company") Annual Stockholders Meeting Slide Presentation as Exhibit 99.1(b). The Registrant's press release dated February 22, 2011, announcing a cash dividend of $0.60 per share on outstanding CFFN common stock payable onMarch25, 2011to stockholders of record as of the close of business on March 11, 2011, is attached hereto as Exhibit 99.2, and is incorporated herein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits Exhibit 99.1(a) - Annual Meeting Press Release Exhibit 99.1(b) - CFFN Annual Stockholders Meeting Slide Presentation Exhibit 99.2 - Dividend Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPITOL FEDERAL FINANCIAL, INC. Date:February 22, 2011 By: /s/ Kent G. Townsend Kent G. Townsend, Executive Vice-President, Chief Financial Officer, and Treasurer
